DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5-9, 11-13, 17-19, 21-24 and 27-30, and 32 are pending.
Claims 1 and 9 were amended.
Claims 27-32 were added.
Claims 2-4, 10, 14-16, 20, 25, 26, and 31 were cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations (claims 1 and 30) “a third zone between the first and second zones” is not taught in the drawings or specification. Figs. 15 and 17-20 show zones 1 and 2 denoted by “Z1” and “Z2”, and the specification describes the plurality of zones being Z1 and Z2 in paragraph [0067].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over (US 3083381 A), herein referred to as Bailey, in view of Mossbeck et al. (US 20040172767 A1), herein referred to as Mossbeck.
Regarding claim 1, Bailey discloses a spring assembly comprising: a plurality of first strings of springs; and a plurality of second strings of springs, each of the first strings being joined to at least another one of the first strings or one of the second strings to form the spring assembly such that the spring assembly extends from a first end to an opposite second end (Fig. 2 shows mattress comprising a plurality of strings of springs and Figs. 6 and 8 show construction of each string with springs, first and second springs are defined by rows where each of the rows can be a first or second string by their placement within the assembly from a first end to the opposite second end where the first row is a first string and the second row is a second string), wherein each of the first strings comprises first and second plies of fabric that define a plurality of pockets formed along a length of the first string, the pockets being formed by vertical seams that join the plies, (see Fig. 5; Col. 5, lines 55-60; rectangular fabric is folded onto itself forming a first ply and second ply of fabric joined by vertical seams 109 where pockets are formed between each of the seams) the vertical seams each including an upper slit that extends through a top surface of the first string and a lower slit that extends through a bottom surface of the first string, the upper and lower slits each having the same length (see FIGS. 3 and 5; slits 98 and 100 are the same length when the top edge of the pockets is folded over and the plurality of pockets are bonded with materials within), each of the pockets comprising at least one spring positioned therein (springs 116), wherein the spring assembly defines a first zone adjacent to the first end, a second zone adjacent to the second end and a third zone between the first and second zones (Examiner notes each of the zones can be defined by the number of strings arranged along the assembly that cover a general area where a first zone can be defined by a third of the strings in a head end of the mattress, a second zone can be defined by a third of the strings in a foot end and a third zone can be defined by a third of the strings between the first and second zones). 



However, Mossbeck discloses a posturized pocketed bedding or seating product having pockets of differing heights where in an alternative embodiment, product 10a comprises parallel strings of springs 30a having pockets of the same height transversely extending across the strings where adjacent strings can vary in height (see Fig. 2 and 2a) and furthermore teaching that the springs within the pockets can be of different heights as well so that the coil springs are not compressed or just slightly compressed (see para. [0050]) for the purpose of imparting differing degrees of firmness to different sections of the product. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mattress disclosed by Bailey with the strings of pocketed springs of varying height as disclosed by Mossbeck in order to provide a bed having different levels of firmness in different areas. Examiner further notes Mossbeck discloses a configuration of springs where a third zone could be defined by rows of springs that are different from rows of springs in other zones in the foot end and head end of the mattress assembly.

Regarding claim 5, Bailey (in view of Mossbeck) teaches the upper slit is coaxial with the lower slit (Bailey, see Fig. 5; slits 98 and 100 are aligned and are therefore coaxial).

Regarding claim 6, Bailey (in view of Mossbeck) teaches the upper and lower slits are each positioned between columns of vertical welds that define one of the vertical seams (Bailey, see Fig. 5; slits 98 and 100 are positioned between vertical welds 102 and 104 defining the vertical seams 109).

Regarding claim 7, Bailey (in view of Mossbeck) teaches the pockets are each formed by two of the vertical seams and a horizontal seam that intersects two of the vertical seams (Bailey, see Fig. 5; vertical seams are intersected by horizontal seams; see figure 1 below). Examiner notes that while the pockets are formed to encapsulate the springs as taught by Mossbeck, the structure of the strings of pockets disclosed by Bailey requires slits formed to have seams around the edges of said slits.

    PNG
    media_image1.png
    371
    223
    media_image1.png
    Greyscale

Figure 1

Regarding claim 8, Bailey (in view of Mossbeck) teaches each of the second strings is joined to at least another one of the second strings or one of the first strings (Bailey, see Fig. 2; plurality of first and second strings are joined to make up the core of the mattress).

Regarding claim 9, Bailey discloses  a spring assembly comprising: a first zone comprising a plurality of first strings of springs (see figure 2 below, first zone directed to every two strings along the width of the mattress); and a second zone comprising a plurality of second strings of springs (see figure 2 below, second zone directed to every other string along the width of the mattress placed between first zones strings), each of the first strings being joined to another one of the first strings or one of the second strings to form the spring assembly such that the spring assembly extends from a first end to an opposite second end (see Fig. 2; first and second strings joined to make up the core of the mattress where the strings are laid in rows extending from a first end to a second end of the mattress), wherein the first strings have a first configuration and the second strings have a second configuration that is different than the first configuration (the first zone can be defined by pairs of first strings and the second zone can be defined by single strings between said pairs of first strings), and wherein each of the first strings comprises first and second plies of fabric that define a plurality of first pockets formed along a length of the first string by first vertical seams that join the plies (see Fig. 5; Col. 5, lines 55-60; rectangular fabric is folded onto itself forming a first ply and second ply of fabric joined by vertical seams 109 where pockets are formed between each of the seams), the first vertical seams each including an upper slit that extends through a top surface of the first string and a lower slit that extends through a bottom surface of the first string (see Fig. 5; slit 98 extends through the top surface of the string and slit 100 extends through the bottom surface of the string), the upper and lower slits each having the same length (see FIGS. 3 and 5; slits 98 and 100 are the same length when the top edge of the pockets is folded over and the plurality of pockets are bonded with materials within). Examiner notes that the length of the slits lacks criticality since per paragraphs. [0052] and [0053] slits can be different lengths or be the same length.

    PNG
    media_image2.png
    656
    653
    media_image2.png
    Greyscale

Figure 2
Bailey does not explicitly disclose each of the first pockets comprising at least one spring positioned therein, and wherein the second zone has a firmness that is different than a firmness of the first zone.

However, Mossbeck discloses a posturized pocketed bedding or seating product having pockets of differing heights where in an alternative embodiment, product 10a comprises parallel strings of springs 30a having pockets of the same height transversely extending across the strings where adjacent strings can vary in height (see Fig. 2 and 2a) and furthermore teaching that the springs within the pockets can be of different heights as well so that the coil springs are not compressed or just slightly compressed (see para. [0050]) for the purpose of imparting differing 

Regarding claim 21, Bailey (in view of Mossbeck) teaches an inner surface of one of the pockets is not in communication with an inner surface of an adjacent one of the pockets. Examiner notes that while the configuration of pocketed strings as taught in Bailey provides communication between the inner surfaces of each one of the adjacent pockets of a string, Bailey does not explicitly teach against a an enclosed configuration as taught by Mossbeck since doing so would not destroy the nature of the invention and since it has been held that applying known techniques (sealing) to a known device (Bailey) ready for improvement (can be utilized without air per Col. 8, lines 53-60 where the mattress can be used with air and springs with just air or with just springs) to yield predictable results (pockets are not in communication). The motivation per KSR is established the basic requirement for Prima Facie case of obviousness, see M PEP 2143 section I.A. where an improvement is not necessary where the combination of known elements would yield predictable results.

Regarding claim 27, Bailey (in view of Mossbeck) teaches the upper and lower slits each have the same width (see Bailey, FIGS. 3, 5, and 9).

s 11, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey, in view of Mossbeck, and further in view of Stumpf et al. (US 5319815 A), herein referred to as Stumpf.
Regarding claim 11, Bailey (in view of Mossbeck) teaches each of the second strings comprises third and fourth plies of fabric that define a plurality of second pockets formed along a length of the second string by second vertical seams that join the third and fourth plies (Bailey, see Fig. 5; Col. 5, lines 55-60; rectangular fabric is folded onto itself forming a third ply and fourth ply of fabric joined by vertical seams 109 where pockets are formed between each of the seams). 

Bailey does not explicitly disclose the second vertical seams being free of any slits that extend through a top surface of the second string and free of any slits that extend through a bottom surface of the second string, each of the second pockets comprising at least one spring positioned therein. 

Stumpf, however, teaches pocketed spring strings having two configurations where one configuration comprises slits that extend through the top and bottom surfaces (see Fig. 7; slit 6 extends through the top and bottom surfaces) and another configuration comprising slits that do not extend through the top surface and bottom surface of the string (see Fig. 9; slit 6 does not extend through the top and bottom surfaces) where each of the configuration comprises springs that are individually enclosed within pockets (see Figs. 7-9). The purpose for including the different string slit configurations is to facilitate different placements of the first and second strings of pocketed spring for constructing the core of a mattress. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spring assembly disclosed by Bailey with the string slit configurations as taught by 

Regarding claim 12, Bailey (in view of Mossbeck and further in view of Stumpf) teaches each of the first and second pockets comprises only one spring positioned therein (Mossbeck, each pocket comprises a single spring, see Fig. 2A).

Regarding claim 17, Bailey (in view of Mossbeck and further in view of Stumpf) teaches the second zone comprises a plurality of second zones and the first zone comprises a first plurality of first zones that are spaced apart from a second plurality of first zones, the first plurality of first zones being spaced apart from one another and the second plurality of first zones by one of the second zones (Bailey, see figure 3 below; second plurality of first zones separated from first plurality of first zones by one of the second zones).

Regarding claim 18, Bailey (in view of Mossbeck and further in view of Stumpf) teaches the second plurality of first zones are spaced apart from one another and the first plurality of first zones by one of the second zones (Bailey, see figure 2 above; second plurality of first zones separated from first plurality of first zones by one of a plurality of second zones).

Regarding claim 19, Bailey (in view of Mossbeck and further in view of Stumpf) teaches the first plurality of first zones is spaced apart from the second plurality of first zones by a single one of the second zones that extends continuously from the first end of the spring assembly to the second end of the spring assembly (Bailey, see figure 3 above and Fig. 5; a single one of the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey, in view of Mossbeck and Stumpf, and further in view of McInerney et al. (US 2567520 A), herein referred to as McInerney.
Regarding claim 13, Bailey (in view of Mossbeck and further in view of Stumpf) does not explicitly teach each of the first pockets comprises only one spring positioned therein and each of the second pockets comprises more than one spring positioned therein. 

McInerney, however, teaches a cushion comprising pocketed springs where each pocket encloses one spring and further teaches an additional spring can be enclosed within a pocket or a series of pockets of a string wherever desired (see Col 3, lines 30-37; additional strings add force or tension to the selected pocket or string of pockets). The purpose for including pockets comprising more than one spring is to provide additional structural support to the existing pocket or to reinforce a weakened or destroyed spring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spring assembly disclosed by Bailey with the configuration of a plurality of springs in a pocket as taught by McInerney in order to fabricate a mattress or cushion with areas of excessive use that require additional spring support for the continued comfort of a user.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey, in view of Mossbeck, and further in view of An Jung Ho (KR 20160011266 A), herein referred to as An.
Regarding claim 22, Bailey (in view of Mossbeck) does not explicitly teach the springs in the pockets of the first strings are more rigid than the springs in the pockets of the second strings.

An, however, discloses a mattress comprising a plurality of kinds of pocket springs having different degrees of deformation relative to each other (pocket springs 110, 120, and 130 have different elastic deformation and coefficients of elasticity) for the purpose of providing the most appropriate support to different areas of the body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spring assembly disclosed by Bailey with the springs having varying spring elasticity and deformation in order to provide areas of a mattress that provide appropriate support for different areas of a person’s body.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey, in view of Mossbeck, and further in view of McInerney.
Regarding claim 23, Bailey (in view of Mossbeck) does not explicitly teach the pockets of the first strings each include only one spring positioned therein and the pockets of the second strings each include more than one spring positioned therein.

McInerney, however, teaches a cushion comprising pocketed springs where each pocket encloses one spring and further teaches an additional spring can be enclosed within a pocket or a series of pockets of a string wherever desired (see Col 3, lines 30-37; additional strings add force or tension to the selected pocket or string of pockets). The purpose for including pockets comprising more than one spring is to provide additional structural support to the existing pocket or to reinforce a weakened or destroyed spring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spring assembly disclosed by Bailey with the configuration of a plurality of springs in a .

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey, in view of Mossbeck, and further in view of Rogovy (GB 724812 A), herein referred to as Rogovy.
Regarding claim 24, Bailey (in view of Mossbeck) does not explicitly teach the pockets of the first strings each include only one spring positioned therein and the pockets of the second strings each include an outer spring and an inner spring positioned therein, the inner spring being positioned within the outer spring in a nested configuration.

Rogovy, however, discloses improvements in or relating to spring interior mattresses comprising a row 10 further comprising singular springs 3 and a secondary set of rows within frame 7 comprising rows of springs 3 further containing auxiliary springs 5 nested therewithin for the purpose of supplementing the support given by springs 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the spring assembly disclosed by Bailey with the row of springs and nested springs as taught by Rogovy in order to provide supplemental support to the springs of the bed in areas that require further support.

Regarding claim 25, Bailey (in view of Mossbeck) the first pockets of at least one of the first strings and the second strings comprises only one spring positioned therein and second pockets of at least one of the first strings and the second strings comprises include an outer spring and an inner spring positioned therein, the inner spring being positioned within the outer spring in a nested configuration. 

Rogovy, however, discloses improvements in or relating to spring interior mattresses comprising a row 10 further comprising singular springs 3 and a secondary set of rows within frame 7 comprising rows of springs 3 further containing auxiliary springs 5 nested therewithin for the purpose of supplementing the support given by springs 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the spring assembly disclosed by Bailey with the row of springs and nested springs as taught by Rogovy in order to provide supplemental support to the springs of the bed in areas that require further support. Examiner further notes that the configuration as taught by Rogovy could be relied upon to teach either rows or columns of strings of pocketed springs comprising a first column-wise string having the first pocket contain a singular spring and a second pocket containing a spring nested within a spring.

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey, in view of Mossbeck, and further in view of Edling (WO 2005102115 A1), herein referred to as Edling.
Regarding claim 28, Bailey (in view of Mossbeck) does not explicitly teach the upper and lower slits have different widths. Edling discloses end separated pocket mattress comprising a plurality of continuous casings 2, having springs 1 within casings separated by joint lines 4, and slots 3 that create separations between the top and bottom ends of the pockets for the purpose of facilitating depression of individual springs under pressure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bailey with wider slots as taught by Edling in order to adjust the freedom of movement between the interconnected springs as they are pressed down. Examiner notes that the limitation lacks criticality since per the specification [0054], slits can have .

Claims 30 and 32 rejected under 35 U.S.C. 103 as being unpatentable over Bailey, in view of An Jung Ho (KR 200337232 Y1), herein referred to as An ‘232.
Regarding claim 30, Bailey discloses a spring assembly comprising: a plurality of first strings each comprising first and second plies of fabric that define a plurality of pockets formed along a length of the first string, the pockets being formed by vertical seams that join the plies (see Fig. 5; Col. 5, lines 55-60; rectangular fabric is folded on to itself forming a first ply and second ply fastened at intervals via seams 109 forming a plurality of pockets 108), the vertical seams each including an upper slit that extends through top surfaces of the fabrics and lower slit that extends through bottom surfaces of the fabrics (see Fig. 5; First slit 98 extends through top and second slit 100 extends through bottom), the upper and lower slits each having the same length (see FIGS. 3 and 5; slits 98 and 100 are the same length when the top edge of the pockets is folded over and the plurality of pockets are bonded with materials within), each of the pockets comprising at least one spring positioned therein (Fig. 10 shows spring position in pocket); and a plurality of second strings each comprising a plurality of pockets each having at least on spring positioned therein (see Fig. 2, assembly of mattress core comprises rows of pocketed springs where each row defines a string of pocketed springs), wherein each of the first strings is joined to another one of the first strings or one of the second strings to form the spring assembly such that the spring assembly extends from a first end to an opposite second end (see Fig. 2, mattress core comprises rows of strings joined within that can be defined as first and second strings).



An ‘232, however, discloses a mattress comprising a plurality of strings of pocket springs 11 and 12 spread across the area of the mattress assembly in different zones where some zones comprise strings of the first pocket spring 11, some zones comprise second pocket springs 12, and some zones further comprise pocket springs having alternating pocket springs 11 and 12 along the same row for the purpose of providing varying levels of support across a person’s body according to the relative weight of each portion of said body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bailey with the various zones having different levels of firmness due to the combination of single and double pocket springs as taught by An ‘232 in order to fabricate a mattress that provides varying levels of support for each portion of a person’s body.

Regarding claim 32, Bailey (in view of An ‘232) teaches a firmness of the mattress assembly is controlled by the slits (Bailey teaches slits between springs). Examiner notes "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.

Allowable Subject Matter
Claim 29 is allowed.

Response to Arguments
Applicant’s arguments, filed 9/21/2021, with respect to the rejections of claims 1 and 9 have been fully considered but are not found to be persuasive.
Applicant’s arguments, with respect to the rejection of claim 30 under 35 U.S.C. §102(a)(1) has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Mossbeck.
With regards to claims 1, 9, and 30 applicant’s attorney argues that Bailey fails to disclose “that the first strings are joined with another one of the first strings or one of the second strings to form the spring assembly, wherein the spring assembly includes a first zone and a second zone, the second zone having a firmness that is different than the first zone.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Rejection of claims 1-28 and 30-32 under 35 U.S.C. §103 therefore stand. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses mattresses and cushions comprising pocketed spring assemblies relevant in scope and .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/10/2021